Citation Nr: 1213646	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disorder of the left lower extremity.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disorder of the right lower extremity.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disorder.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disorder.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for generalized arthritis/bone disease (other than left knee arthritis).  

7.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his substantive appeal, the Veteran did not include the TDIU issue; however, at his hearing with the Decision Review Officer, testimony was received on the issue.  Further, the RO certified the issue on appeal.  Thus, the Board will accept jurisdiction of the issue.  

The Veteran was scheduled to appear before a Veterans Law Judge to offer testimony at a Travel Board hearing.  He failed to appear at his scheduled time, and as no good cause was shown for his absence, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is attempting to reopen claims of service connection for low back disability, neurological disability of the lower extremities, bilateral foot disability, and a generalized arthritis/bone disease in the joints other than the left knee.  Additionally, the Veteran has put forth a claim that his service-connected disabilities are so severe as to preclude any type of substantially gainful employment.  Further development is required before an adjudication on these issues can occur.  

Although the Veteran failed to report for his scheduled Travel Board hearing, he did present evidence before a Decision Review Officer in September 2010.  At this hearing, the Veteran contended that VA does not have all of his service treatment records.  Specifically, the Veteran's representative stated that although the DD Form 214 reflects service in Germany, the service treatment records only contain medical reports from Ft. Hood, Texas.  The Veteran also has stated that he had basic training at Ft. Sill, Oklahoma, and that records from that facility are not in the claims file.  The Veteran stated that he was treated at Ft. Sill and at various locations in Germany.  

Upon review, it appears that the Veteran had approximately five months of service in Germany as an Army artilleryman.  The Veteran stated that he visited sick call during this time, and also had treatment in the field.  The Veteran identified Nuremberg and Frankfurt as locations where he received treatment, and stated that he experienced an injury while conducting training operations near Grafenwöhr.  It does not appear that the National Personnel Records Center (NPRC) has been contacted with regard to these claimed outstanding records.  As these records might potentially have a bearing on the ultimate disposition of the claims, efforts must be made to secure them.  It is noted that the Veteran was assigned to the 1/78 Field Artillery of the 3rd Armor Division during his European service.  If, after reasonable attempts are made, no outstanding treatment records can be located, this should be noted in the record.  

The Veteran also identified the names of two private healthcare providers who have treated him for his claimed disabilities.  Specifically, he identifies a O.M. Reichert, D.O., of Mount Pleasant, Texas, and Jinny Sumrall, P.A., of Marble Falls, Texas.  There are some records from these clinicians already of record, and the Veteran has identified that he has not had treatment from Dr. Reichert in 15 years.  With regard to Ms. Sumrall, however, the Veteran implied that he had consulted with her for treatment on several occasions.  The only record from the Ms. Sumrall is a letter, written in May 2005, that was considered in the last final decision of record.  The Veteran should be asked to clarify the approximate dates of his treatment with both Dr. Reichert and Ms. Sumrall, and attempts should be made to secure any outstanding treatment records.  If no such records are available, the record should be so documented.  

The Veteran has alleged that the record is not complete with respect to treatment received at VA facilities.  Indeed, the Veteran has stated that he was in Biloxi, Mississippi, between 2005 and 2007 to provide some sort of unspecified assistance with the clean-up efforts of Hurricane Katrina (the Veteran did not identify this as a type of employment).  There are currently no records from the VA Medical Center in Biloxi, and efforts should be made to secure any clinical reports from this facility in the time period identified.  

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the NPRC must be contacted and any outstanding service treatment records from Ft. Sill, Oklahoma, and Frankfurt, Nuremberg, and Grafenwöhr, Germany, should be associated with the claims file.  Additionally, the Veteran should be asked to specify the exact dates of treatment with Dr. Reichert and Jinny Sumrall, and after securing the appropriate waivers, copies of any outstanding treatment records should likewise be associated with the claims file.  Lastly, VA Medical Center in Biloxi, Mississippi, should be contacted and any treatment reports for the period of 2005 to 2007 should be located and associated with the claims file.  With regard to all of the above, should no such records be found after exhaustion of all reasonable attempts to locate them, such an annotation should be made in the claims file.  

2.  Following any additional indicated development, re-adjudicate the petitions to reopen.  Should the claims remain denied, issue the Veteran an appropriate supplemental statement of the case and forward the claims to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


